EXHIBIT 77C OPPENHEIMER GLOBAL OPPORTUNITIES FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Global Opportunities Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).At the meeting Proposal No. 2 (including all of its sub-proposals) and Proposal No. 3 were approved as described in the Fund’s proxy statement dated April 14, 2013.The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble46,531,4071,396,549 David K. Downes46,500,5901,427,366 Matthew P. Fink 46,487,8301,440,127 Edmund Giambastiani, Jr.46,500,3661,427,590 Phillip A. Griffiths46,469,7631,458,194 Mary F. Miller46,526,2661,401,691 Joel W. Motley46,554,4801,373,476 Joanne Pace. 46,570,2731,357,683 Mary Ann Tynan46,534,9671,392,989 Joseph M. Wikler 46,475,5371,452,420 Peter I. Wold 46,534,0081,393,948 William F. Glavin, Jr.46,540,6131,387,344 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain 34,628,927 1,392,1151,591,739 2o:Proposal to remove miscellaneous fundamental policy relating to investment strategy restrictions For AgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For AgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain
